DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
The following is a Final Office Action in response to the communication received on April 21, 2022.  
Claims 1, 3-4, and 8 have been amended.  
Claims 10-20 have been cancelled.  
Claims 21-31 have been added (see claim objections).  
Claims 1-9 and 21-31 are pending.

Response to Amendment
Amendments to Claims 1, 3-4, and 8 are acknowledged.  Amendments to Claim 3 are sufficient to overcome the 35 USC 112 rejection of Claim 3. 

Claim Objections

The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).

There are two claims that are numbered 21. The first claim 21 is an independent claim.  The second claim 21 is a dependent system claim that depends from cancelled apparatus claim 20.  No other claims appear to depend from the dependent claim 21, so dependent claim 21 has been renumbered claim 31.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 22-24 and 31 (see claim objection) are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  

Claims 22-23 and 31 depend from cancelled claim 20, and recite a system.  This is improper dependent form of a claim.  For purposes of examination, the Examiner will treat Claims 22-23 and 31 as a dependent of system Claim 21.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.  Appropriate correction is required. 

Claims 24 depends from cancelled claim 10, and recites a system.  This is improper dependent form of a claim.  For purposes of examination, the Examiner will treat Claim 24 as a dependent of system Claim 21.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.  Appropriate correction is required.  

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-9, 21, 23-26, and 28-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed a judicial exception (i.e., an abstract idea) without significantly more. 

Step 1 – Statutory Categories
As indicated in the preamble of the claim, the examiner finds the claim is directed to a process, machine, manufacture, or composition of matter.
Step 2A – Prong 1: was there a Judicial Exception Recited
Claim 1 recites the following abstract concepts that are found to include “abstract idea”:
receiving
 receiving 
writing 
identifying 
transmitting third signaling
tracking the inventory information, wherein the inventory information comprises inventory contents of the first enclosure and the second enclosure, environmental information associated with the first enclosure and the second enclosure, and inventory patterns of the first enclosure and the second enclosure;
managing the inventory information associated with the first enclosure and the inventory information associated with the second enclosure; and
sharing and requesting inventory updates associated with the first enclosure and the second enclosure 
Claim 1 is directed to a series of steps for identifying quantity or amount of at least one item in a first and second enclosure, which is a commercial interaction and thus grouped as a certain method of organizing human interactions, as well as being concepts that can be performed in the human mind and thus Mental Processes.  The mere nominal recitation of processors, sensors, storage device, and transmitting signals does not take the claim out of the method of organizing human interactions or mental processes.  Thus, the claim recites an abstract idea.

Step 2A – Prong 2: Can the Judicial Exception Recited be integrated into a practical application
Limitations that are indicative of integration into a practical application:
Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a) 
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo
Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo
Limitations that are not indicative of integration into a practical application:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f) 
Adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g) 
Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h) 
This judicial exception is not integrated into a practical application because the processors, sensors, storage device, and transmitting signals are merely generically recited computer elements that do not add a meaningful limitation to the abstract idea because they amount to simply the abstract idea on a generic computer.  Accordingly, alone and in combination, these additional elements do not integrate the abstract idea into a practical application.  The claim is directed to an abstract idea.

Step 2B – Significantly More Analysis
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and in combination, receiving signals from sensors, writing data from a processor to a storage medium, using a processor to identify item quantities, and transmitting information via a radio signal, do not add significantly more to the exception because these are well-understood, routine, conventional computer functions as recognized by the court decisions listed in MPEP § 2106.05(d)..The Claim is ineligible.

Dependent Claims 2-9 depend from rejected Claim 1 and fail to provide additional elements that are sufficient to amount to significantly more than the judicial exception of the Claim from which they depend.  Therefore Claims 2-9 are rejected for the same reasons as stated in the rejection of Claim 1 from which they depend.

Independent Claims 21 and 25 recite a system and apparatus that perform substantially the same steps as Claim 1, and are thus rejected for the same reasons as stated in the rejection of Claim 1.

Dependent Claims 23-24 depend from rejected Claim 21 and fail to provide additional elements that are sufficient to amount to significantly more than the judicial exception of the Claim from which they depend.  Therefore Claims 23-24 are rejected for the same reasons as stated in the rejection of Claim 1 from which they depend.

Dependent Claims 28-30 depend from rejected Claim 25 and fail to provide additional elements that are sufficient to amount to significantly more than the judicial exception of the Claim from which they depend.  Therefore Claims 28-30 are rejected for the same reasons as stated in the rejection of Claim 25 from which they depend.
It is recommended that the claims be amended to apply or use the judicial exception to effect a particular treatment or result.  For example, the Applicant’s Specification discloses managing inventory based on the received signal data.  [0044] discloses that this management can be intelligent ordering of items by the controller.  [0064] discloses automatically adjusting the temperature for temperature sensitive inventory if the data indicates that the current temperature is incorrect.  These are examples of effecting a tangible result.  Merely sending an electronic notification does not effect a particular result.  It is merely sending and receiving additional data.  However, ordering items and adjusting temperatures are particular results.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 21, 23-27, and 29-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat Pub No 2019/0236527 “Bhaumik”, in view of US Pat Pub No 2019/0147396 “Bohling”.

As per Claims 1, 21, and 25, Bhaumik discloses a method, a system, and an apparatus, comprising: 
a first sensor device of the plurality of sensors that comprises at least one of an image sensor, a temperature sensor, a sonic sensor, a pressure sensor, a proximity sensor, or any combination thereof, the first sensor device configured to monitor the interior of a first enclosure (Bhaumik: [0017] the disclosure enables one or more smart containers to control or manage inventory.  The smart containers of the disclosure can be a first container or a second container or any number or a plurality of containers [0028], Sensor array may be a set of one or more sensors configured to monitor a container.  As per the applicant’s specification [0045], an enclosure includes refrigerators, closets/pantries, buildings, warehouses, rooms, or any location that includes an area that is sealed off with a natural or artificial barrier.  Thus, the containers of Bhaumik are enclosures of the applicant.  The one or more sensors may include, without limitation, optical sensors, image capture devices, hyperspectral imaging sensors, weight sensors, thermometers, barometers, hygrometers, lasers, lidar, ultrasonic sensors, infrared sensors, photoionization detectors, gas sensors, electrochemical gas sensors, scanner devices, or any other suitable sensor.  Many of these sensors inherently monitor inside the container/enclosure);
a second sensor device that comprise at least one of an image sensor, a temperature sensor, a sonic sensor, a pressure sensor, a proximity sensor, or any combination thereof, the second sensor device configured to monitor the interior of a second enclosure (Bhaumik: [0017] the disclosure enables one or more smart containers to control or manage inventory.  The smart containers of the disclosure can be a first container or a second container or any number or a plurality of containers [0028], Sensor array may be a set of one or more sensors configured to monitor a container.  As per the applicant’s specification [0045], an enclosure includes refrigerators, closets/pantries, buildings, warehouses, rooms, or any location that includes an area that is sealed off with a natural or artificial barrier.  Thus, the containers of Bhaumik are enclosures of the applicant.  The one or more sensors may include, without limitation, optical sensors, image capture devices, hyperspectral imaging sensors, weight sensors, thermometers, barometers, hygrometers, lasers, lidar, ultrasonic sensors, infrared sensors, photoionization detectors, gas sensors, electrochemical gas sensors, scanner devices, or any other suitable sensor.  Many of these sensors inherently monitor inside the container/enclosure); 
writing from the processor to a storage device coupled to the processor, inventory information that is based at least in part on a combination of the first and second signaling (Bhaumik: [0033], uses inventory status of container A and inventory status of container B to calculate a network inventory statues and to determine whether to initiate a network inventory action, [0131] a network database configured to store a plurality of container data and priority rules associated with a local network, wherein the plurality of container data includes individual container data for each individual monitored container in the local network, and wherein the individual container data comprises a container identifier, container parameters, and at least one associated inventory identifier ); 
identifying at the processor or another processor a quantity or amount of at least one item in the first enclosure and at least one item in the second enclosure based at least in part on the inventory information written to the storage device (Bhaumik: [0034]-[0036], indication of the status of an item associated with a given container, such as, without limitation, an item count, an item quantity, an item level, an item freshness level, an item expiration status, and/or any other suitable indication, and an item that is distributed across multiple monitored containers within environment may be managed using smart containers to monitor the individual container inventory as well as the aggregated network inventory of the inventory item); 
transmitting third signaling via the radio when the quantity or amount of the at least one item in the first enclosure or the at least one item in the second enclosure is less than a threshold value (Bhaumik: [0038] a network inventory status identified may indicate that overall inventory is low across all containers, such that an order replenishment threshold is reached, and a network inventory action is initiated to place a replenishment order for the inventory item);
tracking the inventory information, wherein the inventory information comprises inventory contents of the first enclosure and the second enclosure, environmental information associated with the first enclosure and the second enclosure, and inventory patterns of the first enclosure and the second enclosure (Bhaumik: [0047]-[0052] monitor containers based on container data and a set of rules to identify an inventory status (tracking inventory information) of a container.  This is repeated for other containers containing inventory.  Obtaining plurality of container data for a plurality of containers with the inventory.  The containers each include a set of sensors to monitor an associated container based on container data and set of rules.  Set of rules may include pre-defined rules corresponding to the inventory item associated with the container, such as local, federal, regulatory, industry, store-specific, and/or user-specific rules.  Set of rules may also include pre-defined rules corresponding to the identified container type and container configuration, such as cold-chain compliance rules (environmental information), and item-specific network inventory threshold parameters (inventory patterns)); 
managing the inventory information associated with the first enclosure and the inventory information associated with the second enclosure (Bhaumik:[0051] analysis module determines whether to initiate a local inventory query based on the identified inventory status and the set of rules corresponding to the monitored container. [0052] the network inventory status and a set of rules determines whether to initiate a network inventory action.  [0053] a network inventory action may include generating a relocation instruction, generating a replenishment order, generating an inventory alert or notification, generating an order request for user verification, and or any other suitable inventory management action.  Thus, managing the inventory of the first enclosure and the second enclosure); and 
sharing and requesting inventory updates associated with the first enclosure and the second enclosure with a computing device located in a different location and communicatively coupled to the first and the second packages based on the managed inventory information (Bhaumik: [0051]-[0052], analysis module determines whether to initiate a local inventory query (sharing and requesting inventory information) based on the identified inventory status and a set of rules corresponding to the monitored container.  Identify one or more other smart container devices to query for local inventory status (thus being communicatively coupled to first and second packages/other smart container devices)).  

Bhaumik fails to disclose a method, a system, and an apparatus, comprising: 
receiving at a processor of a first package comprising the processor, a controller, and a plurality of sensor devices, first signaling from a first sensor device of the plurality of sensors; and 
receiving at the processor second signaling from a radio in communication with a second sensor device of a second package, the seconds sensor device comprising.

Bohling teaches a method, a system, and an apparatus, comprising: 
receiving at a processor of a first package comprising the processor, a controller, and a plurality of sensor devices, first signaling from a first sensor device (Bohling: [0038] causes the processor to obtain product-specific data corresponding to a product for inspection, such as sensor data from sensors associated with an inspection system); and 
receiving at the processor second signaling from a radio in communication with a second sensor device of a second package, the second sensor device comprising (Bohling: [0038] causes the processor to obtain product-specific data corresponding to a product for inspection, such as sensor data from sensors associated with an inspection system and [0097], a wireless local area network using high frequency radio signals for the transmission of data).

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Bhaumik to include receiving sensor signal data at a processor as taught by Bohling, with the inventory sensor data and analysis as taught by Bhaumik with the motivation of the calculation/weighting can be triangulated and improved with additional feedback from the system (Bohling: [0064]).

As per Claim 2, Bhaumik discloses a method, wherein receiving at the processor the first signal comprises receiving environmental information associated with the first enclosure (Bhaumik: [0044]).  

As per Claim 3, Bhaumik discloses a method, wherein the third signaling comprises: 
a request from the processor for the at least one item to be transferred to the first enclosure from the second enclosure when the quantity or amount is less than the threshold value in the first enclosure (Bhaumik: [0038]); and 
a request from the processor for the at least one item to be transferred to the second enclosure from the first enclosure when the quantity or amount is less than the threshold value in the second enclosure (Bhaumik: [0038]).  

As per Claims 4, 27, and 31, Bhaumik fails to disclose a method, a system, and an apparatus, further comprising the processor learning the inventory patterns using artificial intelligence (Al).

Bohling teaches a method, a system, and an apparatus, further comprising the processor learning the inventory patterns using artificial intelligence (Al) (Bohling: [0050]).  

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Bhaumik to include learning inventory patterns using artificial intelligence as taught by Bohling, with the inventory sensor data and analysis as taught by Bhaumik with the motivation of the calculation/weighting can be triangulated and improved with additional feedback from the system (Bohling: [0064]).

As per Claim 5, Bhaumik discloses a method, further comprising providing an inventory recommendation associated with the at least one item in the first enclosure, the second enclosure, or a combination thereof (Bhaumik: [0038]).  

As per Claim 6, Bhaumik fails to disclose a method, further comprising receiving at the processor second signaling from a radio in communication with the second sensor device, wherein the second sensor device is located within the interior of the second enclosure.

Bohling teaches a method, further comprising receiving at the processor second signaling from a radio in communication with the second sensor device, wherein the second sensor device is located within the interior of the second enclosure (Bohling: [0026]).  

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Bhaumik to include that the sensor is located within an inventory enclosure as taught by Bohling, with the inventory sensor data and analysis as taught by Bhaumik with the motivation of the calculation/weighting can be triangulated and improved with additional feedback from the system (Bohling: [0064]).

As per Claim 7, Bhaumik fails to disclose a method, further comprising receiving at the processor first signaling from the first sensor device, wherein the first sensor device is located within the interior of the first enclosure.

Bohling teaches a method, further comprising receiving at the processor first signaling from the first sensor device, wherein the first sensor device is located within the interior of the first enclosure (Bohling: [0026]).  

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Bhaumik to include that the sensor is located within an inventory enclosure as taught by Bohling, with the inventory sensor data and analysis as taught by Bhaumik with the motivation of the calculation/weighting can be triangulated and improved with additional feedback from the system (Bohling: [0064]).

As per Claim 8, Bhaumik discloses a method, further comprising: 
determining inventory contents of the first enclosure including the at least one item and inventory contents of the second enclosure including the at least one item (Bhaumik: [0036]); and 
comparing the inventory contents of the first enclosure and the inventory contents of the second enclosure (Bhaumik: [0036]).  

As per Claim 9, Bhaumik discloses a method, wherein:
receiving at the processor the first signaling comprises receiving inventory information associated with the first enclosure (Bhaumik: [0038] and [0041]); and 
receiving at the processor the second signaling comprises receiving inventory information associated with the second enclosure (Bhaumik: [0038] and [0041]).

As per Claim 23, Bhaumik discloses a system, further comprising the first processor configured to identify a quantity or amount of at least one item in the first location and the second processor configured to identify a quantity or amount of the at least one item in the second location (Bhaumik: [0033]).

As per Claim 24, Bhaumik discloses a system, wherein at least one of the first package and the second package further comprises an access device, a storage device, or a combination thereof (Bhaumik: [0183]).

As per Claim 26, Bhaumik discloses an apparatus, wherein a different sensor device of the plurality of sensor devices is a relative humidity sensor, a temperature sensor, a weight sensor, a light sensor, or a combination thereof (Bhaumik: [0028]).

As per Claim 29, Bhaumik discloses an apparatus, wherein the controller configured to manage the inventory information further comprises the controller configured to share and request inventory updates associated with the location and the different location with a different processor located in the different location and communicatively coupled to the apparatus (Bhaumik: [0047]-[0052].

As per Claim 30, Bhaumik discloses an apparatus, wherein the controller is a microcontroller (Bhaumik: [0174]).

Claims 22, and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat Pub No 2019/0236527 “Bhaumik”, in view of US Pat Pub No 2019/0147396 “Bohling”, and further in view of US Pat Pub No 2019/0148170 “Hussain”.

As per Claim 22, Bhaumik and Bohling fail to disclose a system, wherein the first package and the second package comprise a flexible polymer material.

Hussain teaches a system, wherein the first package and the second package comprise a flexible polymer material (Hussain: [0061], sensors comprise layers of flexible polymer).

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Bhaumik and Bohling to include a flexible polymer material as taught by Hussain, with the inventory sensing device at each container as taught by Bhaumik and Bohling with the motivation of providing devices with greater durability and resilience and allow for applications that necessitate enhanced flexibility (Hussain: [0006]).

As per Claim 28, Bhaumik and Bohling fail to disclose an apparatus, wherein the storage device is a NAND device.

Hussain teaches an apparatus, wherein the storage device is a NAND device (Hussain: [0012], the flexible electronic device may include a NAND gate).

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Bhaumik and Bohling to include a flexible polymer material as taught by Hussain, with the inventory sensing device at each container as taught by Bhaumik and Bohling with the motivation of providing complete data storage and processing capabilities in Internet of Everything applications (Hussain: [0046]).


Response to Arguments
Applicant's arguments filed April 21, 2022 have been fully considered but they are not persuasive. 

35 USC 101
Applicant argues that the independent claims integrate the exception into a practical application.  To demonstrate such integration is when the claimed invention improves the functioning of a computer or improves another technology or technical field.  Id.  First, the specification should be evaluated to determine if the disclosure provides sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement.  Id.  Second, if the specification sets forth an improvement in technology, the claim must be evaluated to ensure that the claim itself reflects the disclosed improvement. Id.  The applicant cites [0012] of the specification for providing sufficient details.  [0012] discloses steps that “result in increased efficiency and reduced costs associated with business and personal inventory.”  Increased efficiencies and reduced costs associated with inventory are not improvements in technology.  They are commercial interactions and thus grouped as a certain method of organizing human interactions, as well as being concepts that can be performed in the human mind and thus Mental Processes.  Thus, [0012] recites an improvement to an abstract idea, but not an improvement to another technology or technical field.

35 USC 103
Applicant argues that Bhaumik and Bohling fail to disclose:
tracking the inventory information, wherein the inventory information comprises inventory contents of the first enclosure and the second enclosure, environmental information associated with the first enclosure and the second enclosure, and inventory patterns of the first enclosure and the second enclosure; …
sharing and requesting inventory updates associated with the first enclosure and the second enclosure with a computing device located in a different location and communicatively coupled to the first and the second packages based on the managed inventory information. (Emphasis added by bolding text).

However, Bhaumik discloses monitoring containers based on container data and a set of rules to identify an inventory status (tracking inventory information) of a container.  This is repeated for other containers containing inventory.  Obtaining plurality of container data for a plurality of containers with the inventory.  The containers each include a set of sensors to monitor an associated container based on container data and set of rules.  Set of rules may include pre-defined rules corresponding to the inventory item associated with the container, such as local, federal, regulatory, industry, store-specific, and/or user-specific rules.  Set of rules may also include pre-defined rules corresponding to the identified container type and container configuration, such as cold-chain compliance rules (environmental information), and item-specific network inventory threshold parameters (inventory patterns) (Bhaumik: [0047]-[0052]).  Therefore, Bhaumik discloses tracking the inventory information, wherein the inventory information comprises inventory contents of the first enclosure and the second enclosure, environmental information associated with the first enclosure and the second enclosure, and inventory patterns of the first enclosure and the second enclosure.
Bhaumik also discloses an analysis module determines whether to initiate a local inventory query (sharing and requesting inventory information) based on the identified inventory status and a set of rules corresponding to the monitored container.  Identify one or more other smart container devices to query for local inventory status (thus being communicatively coupled to first and second packages/other smart container devices) (Bhaumik: [0051]-[0052]).  Therefore, Bhaumik discloses sharing and requesting inventory updates.


Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REVA R MOORE whose telephone number is (571)270-7942. The examiner can normally be reached M-Th: 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 571-270-3324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REVA R MOORE/Examiner, Art Unit 3687                                                                                                                                                                                                        
/PETER LUDWIG/Primary Examiner, Art Unit 3687